Case 1:17-cv-04843-ERK-RLM Document 85 Filed 07/17/20 Page 1 of 42 PageID #: 1967



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

  ROSSANA ROSADO, in her official capacity as
  NEW YORK STATE SECRETARY OF STATE, et
  al.,

                               Plaintiffs,                    MEMORANDUM & ORDER

  TOWN OF SOUTHOLD, NEW YORK, et al.,                           1:17-cv-04843-ERK-RLM

                               Plaintiffs-Intervenors

                – against –

  ANDREW WHEELER, in his official capacity as
  Acting Administrator of the United States
  Environmental Protection Agency, et al.,

                               Defendants,

  CONNECTICUT DEPARTMENT OF ENERGY
  & ENVIRONMENTAL PROTECTION,

                           Defendant-Intervenor.



  KORMAN, J.:


         Beginning where the parties agree, Long Island Sound is a national treasure. It is home to

  abundant wildlife, host to litany activities, and serves as an engine of economic activity that

  expands throughout our nation. See Town of Huntington v. Marsh, 859 F.2d 1134 (2d Cir. 1988).

  For these same reasons, public and private stakeholders—neighbors and partners in a variety of

  realms—sometimes disagree on how to best safeguard its waters. This is particularly true when it

  comes to the topic of dredge disposal. See Nat. Res. Def. Council, Inc. v. Callaway, 524 F.2d 79

  (2d Cir. 1975); Forbes v. U.S. Army Corps of Eng’rs, Order and Judgment, No. 95-CV-4374

  (E.D.N.Y. June 28, 2000) (Platt, J.). In this latest dispute, the question is whether the

  Environmental Protection Agency followed the decision-making processes set out by two laws—
                                                   1
Case 1:17-cv-04843-ERK-RLM Document 85 Filed 07/17/20 Page 2 of 42 PageID #: 1968



  the Marine Protection, Research, and Safety Act (“MPRSA”), and the Coastal Zone Management

  Act (“CZMA”)—when the agency designated the Eastern Long Island Sound Site as an open-

  water dredge disposal site in November 2016.



                                        I.       Background

         A.      Statutory and Regulatory Background

                 1.     The Marine Protection, Research, and Sanctuaries Act

         Congress enacted the MPRSA in 1972 to mitigate the environmental impact of unregulated

  dumping in ocean waters, and to prohibit the unauthorized transportation or dumping of waste

  from the United States into ocean waters. 33 U.S.C. § 1411. The MPRSA generally applies to

  ocean waters beyond U.S. territory, and in this regard, complements the Clean Water Act, which

  prohibits the discharge of pollutants into the navigable waters of the United States. 33 U.S.C. §§

  1311, 1362(12). Since Long Island Sound lies in U.S. waters, it was not initially subject to the

  MPRSA. However, recognizing the Sound’s unique contribution to our nation’s environment,

  economy, and national security, Congress amended the MPRSA to cover the Sound’s waters in

  1980. Thus, under the Ambro Amendment, “the dumping of dredged material in Long Island

  Sound from any Federal project (or pursuant to Federal authorization) or from a dredging project

  by a non-Federal applicant exceeding 25,000 cubic yards” must comply with the MPRSA. 33

  U.S.C. § 1416. To this day, the Sound is the only landward body of water subject to the MPRSA.

         The MPRSA governs site designations as well as permitting for disposal at such sites.

  Under the law, EPA and the Army work together throughout these processes. Specifically, Section

  1413 of the MPRSA provides that the Secretary of the Army may issue permits for the disposal of

  dredged material, on the conditions that the Secretary has determined that such dumping “will not

  unreasonably degrade or endanger human health, welfare, or amenities, or the marine environment,


                                                  2
Case 1:17-cv-04843-ERK-RLM Document 85 Filed 07/17/20 Page 3 of 42 PageID #: 1969



  ecological systems, or economic potentialities.” 33 U.S.C. §1413(a). To determine whether

  proposed dumping meets this standard, the Army Corps of Engineers is directed to consider the

  regulatory criteria established by EPA pursuant to Section 1412(a), which states that the EPA

  “Administrator shall establish and apply criteria for reviewing and evaluating such permit

  applications, and, in establishing or revising such criteria, shall consider, but not be limited in his

  consideration to, the following:

         (A) The need for the proposed dumping.

         (B) The effect of such dumping on human health and welfare, including economic,
         esthetic, and recreational values.

         (C) The effect of such dumping on fisheries resources, plankton, fish, shellfish,
         wildlife, shore lines and beaches.

         (D) The effect of such dumping on marine ecosystems, particularly with respect
         to—

                 (i) the transfer, concentration, and dispersion of such material and its
                 byproducts through biological, physical, and chemical processes,
                 (ii) potential changes in marine ecosystem diversity, productivity, and
                 stability, and
                 (iii) species and community population dynamics.

         (E) The persistence and permanence of the effects of the dumping.

         (F) The effect of dumping particular volumes and concentrations of such materials.

         (G) Appropriate locations and methods of disposal or recycling, including land-
         based alternatives and the probable impact of requiring use of such alternate
         locations or methods upon considerations affecting the public interest.

         (H) The effect on alternate uses of oceans, such as scientific study, fishing, and
         other living resource exploitation, and non-living resource exploitation.

         (I) In designating recommended sites, the Administrator shall utilize wherever
         feasible locations beyond the edge of the Continental Shelf.

  Section 1412(c) directs EPA to consider these same factors in establishing and applying criteria

  for site designations.



                                                    3
Case 1:17-cv-04843-ERK-RLM Document 85 Filed 07/17/20 Page 4 of 42 PageID #: 1970



         Pursuant to these provisions, EPA has promulgated a set of general and specific criteria to

  guide its dredge disposal site designations. Section 228.5 establishes four general criteria for the

  selection open-water sites:

         (a) The dumping of materials into the ocean will be permitted only at sites or in
         areas selected to minimize the interference of disposal activities with other
         activities in the marine environment, particularly avoiding areas of existing
         fisheries or shellfisheries, and regions of heavy commercial or recreational
         navigation.

         (b) Locations and boundaries of disposal sites will be so chosen that temporary
         perturbations in water quality or other environmental conditions during initial
         mixing caused by disposal operations anywhere within the site can be expected to
         be reduced to normal ambient seawater levels or to undetectable contaminant
         concentrations or effects before reaching any beach, shoreline, marine sanctuary,
         or known geographically limited fishery or shellfishery.

         (c) [Reserved by 73 FR 74987]

         (d) The sizes of ocean disposal sites will be limited in order to localize for
         identification and control any immediate adverse impacts and permit the
         implementation of effective monitoring and surveillance programs to prevent
         adverse long-range impacts. The size, configuration, and location of any disposal
         site will be determined as a part of the disposal site evaluation or designation study.

         (e) EPA will, wherever feasible, designate ocean dumping sites beyond the edge of
         the continental shelf and other such sites that have been historically used.

  40 C.F.R. § 228.5. Section 228.6—the specific criteria—further provides that “[i]n the selection

  of disposal sites, in addition to other necessary or appropriate factors determined by the

  Administrator, the following factors will be considered:

         (1) Geographical position, depth of water, bottom topography and distance from coast;

         (2) Location in relation to breeding, spawning, nursery, feeding, or passage areas of
         living resources in adult or juvenile phases;

         (3) Location in relation to beaches and other amenity areas;

         (4) Types and quantities of wastes proposed to be disposed of, and proposed methods of
         release, including methods of packing the waste, if any;

         (5) Feasibility of surveillance and monitoring;


                                                   4
Case 1:17-cv-04843-ERK-RLM Document 85 Filed 07/17/20 Page 5 of 42 PageID #: 1971



         (6) Dispersal, horizontal transport and vertical mixing characteristics of the area,
         including prevailing current direction and velocity, if any;

         (7) Existence and effects of current and previous discharges and dumping in the area
         (including cumulative effects);

         (8) Interference with shipping, fishing, recreation, mineral extraction, desalination, fish
         and shellfish culture, areas of special scientific importance and other legitimate uses of
         the ocean;

         (9) The existing water quality and ecology of the site as determined by available data or
         by trend assessment or baseline surveys;

         (10) Potentiality for the development or recruitment of nuisance species in the disposal
         site;

         (11) Existence at or in close proximity to the site of any significant natural or cultural
         features of historical importance.

  40 C.F.R. § 228.6(a). EPA is further required to base site designations on environmental studies

  of each site, regions adjacent to the site, and on historical knowledge of the impact of dredged

  material disposal on areas similar to such sites in physical, chemical, and biological characteristics,

  and discuss these criteria in any environmental impact statement prepared in connection with a

  proposed site designation. 40 C.F.R. §§ 228.4, 228.6(b).

         Before a site may be used, EPA and the Corps must develop a Site Management and

  Monitoring Plan (“SMMP”), including an assessment of site conditions, a program for monitoring

  the site, special management conditions or practices to be implemented at the site to protect the

  environment, consideration of the quantity of material to be disposed of at the site and the presence

  of contaminants in the material, consideration of the anticipated use of the site over the long term,

  and a schedule for review and revision of the plan. 33 U.S.C. §§ 1412(c)(3), (c)(4). Finally, as

  outlined in greater detailed below, both the Corps and EPA play significant roles in ensuring that

  any proposed disposal at open-water sites complies with testing and environmental standards as

  required under the MPRSA (and separately, the Clean Water Act).

                 2.      The Coastal Zone Management Act

                                                    5
Case 1:17-cv-04843-ERK-RLM Document 85 Filed 07/17/20 Page 6 of 42 PageID #: 1972



         The same week President Nixon signed the MPRSA into law, he also signed the CZMA.

  In view of the reality that environmental protection requires significant deliberation between the

  federal government and state and local authorities, Congress had enacted the CZMA to further the

  “national interest in the effective management, beneficial use, protection, and development of the

  coastal zone.” 16 U.S.C. § 1451(a). Under the CZMA, coastal jurisdictions may develop their own

  coastal zone management programs, which are subject to federal approval by the National Oceanic

  and Atmospheric Administration (NOAA) in the Department of Commerce. Id. § 1455(d).

         Once a given coastal zone management program is approved, “[e]ach Federal agency

  activity within or outside the coastal zone that affects any land or water use or natural resource of

  the coastal zone shall be carried out in a manner which is consistent to the maximum extent

  practicable with the enforceable policies of approved State management programs.” Id. §

  1456(c)(1)(A). Moreover, any such agency shall issue a consistency determination to the relevant

  State agency no later than 90 days before final approval of the federal activity. Id. § 1456(c)(1)(C).

  Jurisdictions may then concur or object to the federal agency’s consistency determination. Id. §

  1456(c)(3)(A).


         B.        Factual Background

                   1.    The Sound and the Need to Dredge Generally

         Long Island Sound is a 110-mile long semi-enclosed tidal estuary spanning the coastlines

  of New York, Connecticut, and Rhode Island. The Sound connects to the Atlantic Ocean at its

  eastern end and New York Harbor at its western end, with the Connecticut-New York state line

  cutting east-west through the middle. It contains three general areas: the Western Basin, which

  runs from the Narrows (between Throgs Neck and Willets Point, New York) to the Stratford Shoal

  (between Stratford Point, near Bridgeport, Connecticut, and Port Jefferson, New York); the Central

  Basin, which stretches from the Stratford Shoal to the Mattituck Sill (between Mulberry Point,

                                                    6
Case 1:17-cv-04843-ERK-RLM Document 85 Filed 07/17/20 Page 7 of 42 PageID #: 1973



  Connecticut, and Mattituck Point, New York); and the Eastern Basin, which extends from the

  Mattituck Sill to the Race at the eastern end of the Sound and includes Peconic Bay, Gardiners

  Bay, and Fishers Sound.

         There are more than 200 harbors, coves, bays, and navigable rivers that require occasional

  dredging in the Sound. Essentially, dredging entails the excavation of materials and sediments that

  accumulate over time on the seafloor due to natural and industrial causes. While some of this

  sediment may be suitable for beneficial uses such as renourishing beaches, constructing wetlands,

  and capping landfills, a significant portion still requires open-water disposal. And while dredged

  materials are not necessarily toxic, they may be contaminated by municipal, industrial wastes, or

  agricultural runoff. 40 C.F.R. § 227.13(a). The Army Corps of Engineers alone is responsible for

  52 ongoing maintenance and improvement projects—aptly titled “Federal Navigation Projects”—

  in the Sound and adjacent waters, most of which are in Connecticut’s waters. AR-82, DMMP at 3.

  While Corps projects generate a substantial portion of the material dredged in the Sound, other

  federal and non-federal projects are needed to accommodate marinas, boat yards, and coastal

  businesses. FSEIS at 74. Indeed, dredging has occurred in the Sound since at least the 1870s, and

  the continued need for dredging is not disputed. Even while objecting to the designation of the

  Eastern Site at issue here, New York asserted that “[a]s a state with considerable water dependent

  uses and navigation infrastructure, New York recognizes the need for, and is fully supportive of,

  dredging for maintaining these types of activities.” AR-23, EPA Response to New York Objection,

  at 18–19. Southold’s comments acknowledged the same. FSEIS at 3695–96. The trouble arises

  when all that material has to go somewhere.

                 2.     Recent Site Designations in the Sound

         The current dispute can be traced to 1999, when EPA published a notice of intention to

  consider whether it was appropriate to designate disposal sites in the Sound. 64 Fed. Reg. 29865–


                                                  7
Case 1:17-cv-04843-ERK-RLM Document 85 Filed 07/17/20 Page 8 of 42 PageID #: 1974



  01 (June 3, 1999). In March 2002, EPA issued a notice stating the agency’s intention to first

  consider whether disposal sites should be designated in the Western and Central basins, and

  thereafter consider whether a site would be needed in the eastern Sound. 70 Fed. Reg. 32498–01,

  32509 (June 3, 2005). Following that plan, EPA designated the Rhode Island Sound Disposal Site

  as a permanent site in 2004. DMMP at 164. The following year, EPA designated the Central and

  Western Long Island Disposal Sites. The EPA’s Final Environmental Impact Statement in support

  of designating those sites did not address the dredging needs of the eastern Sound, but stated the

  agency would soon conduct supplemental analysis of the entire Sound. 70 Fed. Reg. at 32509.

         While Connecticut concurred with EPA’s determination that designation of the Central and

  Western sites was consistent with the state’s coastal management program, New York initially

  objected. Negotiation ensued, and the parties agreed to certain site use restrictions, under which

  New York concurred that sites were consistent with their enforceable coastal zone management

  programs. See AR-62 (70 Fed. Reg. at 32498, 32511–514, 32518–520) (40 C.F.R. §§

  228.15(b)(4)(vi), (b)(5)(vi)); AR-A 060, pp. 1–2;. These restrictions included, among other

  conditions, agreements that: dredged material would only be placed at the sites after a

  demonstration that there were not practicable alternatives to open-water disposal, disposal would

  be barred during weather that would create a heightened risk of spillage during transit, and any

  party could petition the EPA to amend the site use restrictions in the event that the volume of open-

  water disposal has not declined by 2026. 81 Fed. Reg. 44220-01, 44229–30 (July 7, 2016).

         Most significantly, EPA agreed to publish a Sound-wide Dredged Material Management

  Plan (“DMMP”), researched and drafted by the Army Corps. The basic idea is that the DMMP

  would analyze dredging needs through 2045, contemplate beneficial uses of dredged material, and

  outline oceanographic and biological conditions across the Sound. AR-7, DSEIS, at 48–49, 80;

  AR-8, Report of the Public Scoping Meetings, at 47. In short, the DMMP aimed “to provide a 30


                                                   8
Case 1:17-cv-04843-ERK-RLM Document 85 Filed 07/17/20 Page 9 of 42 PageID #: 1975



  year management strategy to add certainty to dredging and placement activities from navigation

  channels and Port facilities within the region in an environmentally acceptable and economically

  practicable manner, and to develop alternatives to reduce or eliminate open water placement where

  practicable.” DMMP at 60.

         By 2011, the two dredged material disposal sites operating in the eastern Sound—the New

  London Disposal Site (NLDS) and the Cornfield Shoals Disposal Site (CSDS)—were scheduled

  to close. To buy time to evaluate a potential new site to service the eastern Sound, Congress

  extended the life of those sites for five additional years, until December 2016. AR-A 202; FSEIS

  at 58–59. In July 2012, EPA began investigating whether a new disposal site, or multiple sites,

  should be designated to service the eastern Sound, and reached out to cooperating agencies

  including the New York Department of State (“NY DOS”) and the Connecticut Department of

  Energy and Environmental Protection (“DEEP”). Report of the Public Scoping Meetings at 60.

  Three months later, consistent with EPA’s decision to follow the agency’s Statement of Policy for

  Voluntary Preparation of National Environmental Policy Act (“NEPA”) Documents, EPA issued a

  notice of intent to prepare a supplemental environmental impact statement in connection with the

  evaluation of potential sites in the eastern Sound. 77 Fed. Reg. 63312 (Oct. 16, 2012). The notice

  stated EPA’s intent “to evaluate the two current sites used in eastern Long Island Sound, the CSDS

  and NLDS, as well as other sites for, and means of, disposal and management.” Id. The notice also

  expressly stated that, pursuant to the law, EPA would consider a “no action alternative,” meaning

  the alternative of not designating any new sites. Id.

         In furtherance of this process, EPA held two public “scoping” meetings in late 2012 and

  early 2013, in Groton, Connecticut and Riverhead, New York. These meetings allowed public input

  on the potential designation of one or more dredged material disposal sites. Both featured speakers

  from the NY DOS, CT DEEP, and the Army Corps of Engineers. Report of the Public Scoping


                                                    9
Case 1:17-cv-04843-ERK-RLM Document 85 Filed 07/17/20 Page 10 of 42 PageID #: 1976



  Meetings at 19. At one of those meetings, which was attended by NY DOS and New York

  Department of Environmental Conservation (“NY DEC”), EPA stated that it was screening for

  potential sites using a Zone of Siting Feasibility (“ZSF”) extending 25 nautical miles from the

  known dredging centers in the eastern Sound—i.e., 25 nautical miles was the maximum haul

  distance between the projected dredging locations and potential disposal site. FSEIS at 888–891.

  The ZSF spanned from Guilford, Connecticut on the western end to Montauk Point, New York, on

  the eastern end. FSEIS at 30 (Figure ES-2).

         EPA screened 11 potential sites and the “no action alternative” through a two-tier process.

  The first tier was designed to ascertain which sites within the ZSF were more or less appropriate

  than others, while the second tier was designed to yield specific follow-up recommendations. To

  explain this process to stakeholders and solicit feedback, EPA held two public meetings in June

  2014: one in Riverheard, New York, and one in New London, Connecticut. EPA then held two

  additional meetings in December 2014 to convey the agency’s findings as memorialized in its

  Supplemental Environmental Impact Statement, including the agency’s oceanography survey

  results covering the entire eastern Sound area. EPA explained that the agency had narrowed the

  field of 11 potential sites down to six: Cornfield Shoals, New London, Niantic Bay, Orient Point,

  Clinton, and Six Mile Reef. See Report of the Public Scoping Meetings at 329. In April 2015, EPA

  published an analysis of these six sites. AR-9. At that time, EPA explained it was in fact considering

  a modified version of the New London Site, including two new areas reaching roughly 1.5 nautical

  miles to the west of the site’s existing boundaries, called “NL-Wa” and “NL-Wb.” Id. at 70.

         In December 2015, the Corps completed its Dredged Material Management Plan. The

  DMMP projected that between 2015–2045, dredging projects across the Sound would generate

  52.89 million cubic yards of material, 34 million of which would be fine-grained sediment suitable

  for disposal at an open-water site. The Corps projected that the majority of the remaining


                                                   10
Case 1:17-cv-04843-ERK-RLM Document 85 Filed 07/17/20 Page 11 of 42 PageID #: 1977



  material—roughly 15.5 million cubic yards—would be sand that could be used for beneficial

  beach use. 1 DMMP at 150.

         In April 2016, EPA issued its Proposed Rule for public comment, and concurrently

  published its Draft Supplemental Environmental Impact Statement (“DSEIS”). AR-5, Proposed

  Rule (81 Fed. Reg. 24748); DSEIS. In line with EPA’s April 2015 site analysis, the Proposed Rule

  suggested     designating      an     Eastern     Sound      Disposal      Site    (“ELDS”       or

  “Eastern Site”) comprised of the western half of the existing New London Site, coupled with two

  new adjacent areas extending roughly a mile and a half to the west. EPA explained that this site

  would be appropriate because unlike the existing Niantic Bay and Cornfield Shoals sites, it is a

  containment site, meaning that disposed sediment would not drift from the site and contaminate

  nearby areas. EPA also asserted the Eastern Site would have minimal environmental impacts on

  water quality and benthic habitat in the eastern Sound compared against the other candidates.

  DSEIS at 377–86. Moreover, EPA pointed out that the existing New London Site had limited

  capacity after years of use, the eastern portion of the site interfered with the New London

  Submarine Base, and a more compact site would be more manageable. Id. at 377. EPA supported

  the Proposed Rule with a variety of findings, including: analysis of alternative sites; the physical

  oceanography of the eastern Sound; sonar data; biological data; disposal monitoring data from the

  existing New London Disposal Site; a survey of physical and chemical characteristics of sediment

  found across the eastern Sound; fish habitat data; the extensive public involvement throughout the

  designation process; and a draft site management and monitoring plan (“SMMP”) for the

  prospective Eastern Site. EPA proposed attaching the same site use restrictions to the Eastern Site




  1
   The Corps estimated that the remaining 3.3 million cubic yards of sediment would be unsuitable
  for open-water disposal. DMMP at 150.


                                                  11
Case 1:17-cv-04843-ERK-RLM Document 85 Filed 07/17/20 Page 12 of 42 PageID #: 1978



  that the agency had agreed to apply to the Central and Western Sites. 81 Fed. Reg. 24748–01,

  24763 (Apr. 27, 2016).

         The public comment period in connection with the proposed designation of the Eastern Site

  ran from April 27, 2016 through July 18, 2016. 81 Fed. Reg. 87820, 87832 (Dec. 6, 2016). During

  this period, the EPA held four public hearings, all in May 2016. The agency received over 6,700

  letters, emails, petition signatures, and verbal comments. FSEIS at 68. On the last day of the public

  comment period, NY DOS and NY DEC submitted comments arguing that a new permanent site

  designation was unnecessary given the available capacity at the Central Site, which they alleged

  was far more than the 20 million cubic yards ultimately claimed by the EPA.

         In July 2016, based on the Corps’ findings in the DMMP, EPA amended the site use

  restrictions for the Western and Central Sites. On July 18, New York concurred with EPA’s

  determination that the amended designations were consistent to the maximum extent practicable

  with the enforceable policies of New York’s CMP. That same day, New York submitted a letter to

  EPA with comments regarding the proposed Eastern Site, stating that although it agreed that the

  same site-use restrictions that were recently added to the Western and Central Sites should be

  applied to the Eastern Site as well, EPA should designate the Niantic Bay and New London Sites

  as remediation sites—only for use in certain exigent circumstances—instead of designating a new

  long-term site to service the eastern Sound. AR-A-43, July 18, 2016 Letter at 1–2. New York also

  objected to the Eastern Site’s designation on the basis that the site would be “on top of vessel

  traffic lanes.” Id. at 3. In response to New York’s objections, EPA requested that the Corps take a

  harder look at projected dredging needs in the eastern Sound. AR-80. In September 2016, the Corps

  provided updated projections, concluding that a disposal capacity of 20 million cubic yards, based

  on water volume below a depth of 59 feet, would likely be sufficient. See FSEIS at 78.




                                                   12
Case 1:17-cv-04843-ERK-RLM Document 85 Filed 07/17/20 Page 13 of 42 PageID #: 1979



         Two weeks later, pursuant to the CZMA, EPA sent its consistency determination for the

  Eastern Site to New York, arguing that the designation—like that of the Central and Western

  Sites—was consistent to the maximum extent possible with all enforceable policies within the NY

  CMP and LWRP. In early October, New York responded with its objections that the EPA’s analysis

  contradicted certain specific policies contained in the state’s coastal zone management programs.

  AR-20, New York’s Objection.

         On August 4, 2016, after the public comment period closed, New York Governor Cuomo

  sent a letter to President Obama and EPA indicating that New York was opposed to any dredged

  material site being designated in the eastern region of Long Island Sound. August 4, 2016,

  Governor Cuomo Letter. This was the first time the Governor—or any representative from New

  York’s cooperating agencies—voiced wholesale opposition to a site in the eastern Sound. The

  letter indicated New York’s intent to initiate legal action to block the designation of the Eastern

  Site, and reiterated the State’s position that the remaining capacity at existing sites obviated the

  need for the Eastern Site.

         On November 4, 2016, EPA responded to New York’s Objection, again arguing the Eastern

  Site was in fact consistent to the maximum extent practicable with the enforceable coastal policies

  of the NYS Coastal Management Program. AR-22. That same day, EPA issued its final rule

  designating the Eastern Site as a permanent disposal site under the MPRSA. Notwithstanding

  EPA’s disagreement with New York’s objections, the agency agreed to make further changes to

  the Eastern Site. In particular, EPA excluded the portion of the proposed site that overlapped with

  the prior New London Site, such that the designated site included only the adjacent NL-Wa and

  NL-Wb areas. 81 Fed. Reg. 87824. The rule was published on December 6, 2016, and went into

  effect on January 5, 2017. 81 Fed. Reg. 87820.




                                                   13
Case 1:17-cv-04843-ERK-RLM Document 85 Filed 07/17/20 Page 14 of 42 PageID #: 1980



                                    II.   PROCEDURAL HISTORY

         New York filed its amended complaint on October 11, 2017. ECF No. 9. Connecticut

  moved to intervene as a defendant on November 30, 2017. ECF No. 12. The Town of Southold,

  New York, moved to intervene as a plaintiff on December 21, 2017, and filed its complaint in

  intervention on February 2, 2018. ECF Nos. 14, 18, 21. The County of Suffolk, New York, moved

  to intervene as a plaintiff on March 27, 2018. ECF No. 29. EPA filed its answer to the Southold

  complaint on March 26, 2018, and its answer to Suffolk on June 6, 2018. ECF Nos. 27, 43.

  Connecticut filed its answer to the Southold complaint on March 29, 2018. ECF No. 31.

         Plaintiffs move for summary judgment on five claims for relief under the MPRSA, CZMA,

  and APA. First, Plaintiffs argue EPA’s determination that a new site was needed to service the

  eastern Sound was arbitrary and capricious. Second, Plaintiffs argue EPA failed to adequately

  consider potential interference with shipping and navigation. Third, Plaintiffs argue EPA arbitrarily

  decided to designate a new site rather than relying on historically used sites. Fourth, Plaintiffs

  argue EPA failed to consider the pollutive effects of disposing dredged materials from non-federal

  projects of less than 25,000 cubic yards. Fifth, Plaintiffs argue EPA’s designation of the Eastern

  Site as a permanent dredged material disposal site was not consistent to the maximum extent

  practicable with their coastal zone management programs. In addition to these claims, Southold

  raises three additional claims alleging that EPA failed to respond to certain public comments.

         Defendants and Defendant-Intervenor cross-move for summary judgment and in

  opposition to Plaintiffs’ and Plaintiffs-Intervenors’ motions for summary judgment. Those cross

  motions are before the court. 2


  2
    Suffolk filed a separate brief echoing the arguments made by New York. Suffolk also highlighted
  that a 2014 study showed how the LIS adds between $17 billion and $36 billion in economic
  activity. Suffolk Br. at 4. Suffolk also maintains, without explanation, that “Dumping dredged
  materials at the Eastern Site could have a significant harmful effect on this multi-million-dollar


                                                   14
Case 1:17-cv-04843-ERK-RLM Document 85 Filed 07/17/20 Page 15 of 42 PageID #: 1981




                                 III.    STANDARD OF REVIEW

         The Administrative Procedure Act (“APA”) provides that a court may set aside an agency’s

  findings, conclusions of law or action if they are “arbitrary, capricious, an abuse of discretion, or

  otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A); Brodsky v. U.S. Nuclear Regulatory

  Comm’n, 704 F.3d 113, 119 (2d Cir. 2013). An agency decision may be deemed arbitrary and

  capricious: “if the agency has relied on factors which Congress has not intended it to consider,

  entirely failed to consider an important aspect of the problem, offered an explanation for its

  decision that runs counter to the evidence before the agency, or is so implausible that it could not

  be ascribed to a difference in view or the product of agency expertise.” Motor Vehicle Mfrs. Ass’n

  of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983); accord Yale-New Haven

  Hosp. v. Leavitt, 470 F.3d 71, 79 (2d Cir. 2006). Thus, in evaluating agency actions under the

  “arbitrary and capricious” standard, courts do not ask “whether a regulatory decision is the best

  one possible or even whether it is better than the alternatives.” F.E.R.C. v. Elec. Power Supply

  Ass’n, 136 S. Ct. 760, 782, (2016). Instead, the question is whether the agency’s decision “was

  based on a consideration of the relevant factors and whether there has been a clear error of

  judgment.” Marsh v. Ore. Nat. Res. Council, 490 U.S. 360, 378 (1989) (quotation omitted).

         Judicial review of agency rulemaking is limited to the administrative record, and “a court

  may uphold agency action only on the grounds that the agency invoked when it took the action.”

  Michigan v. EPA, 135 S. Ct. 2699, 2710 (2015). Where, as here, review of an agency’s action is

  “bound up with a record-based factual conclusion,” the reviewing court must determine whether

  that conclusion “is supported by substantial evidence.” Dickinson v. Zurko, 527 U.S. 150, 164


  industry.” Id. But for the reasons outlined in Section 4.B.1, EPA considered countervailing
  evidence showing that the failure to designate the Eastern Site would in fact result in economic
  harms unacceptable to the coastal fishing and maritime communities.

                                                   15
Case 1:17-cv-04843-ERK-RLM Document 85 Filed 07/17/20 Page 16 of 42 PageID #: 1982



  (1999) (quotations omitted). In this context, substantial evidence means “enough evidence to

  justify, if the trial were to a jury, a refusal to direct a verdict when the conclusion sought to be

  drawn is one of fact for the jury.” Defs. of Wildlife v. Jewell, 815 F.3d 1, 9 (D.C. Cir. 2016) (quoting

  NLRB v. Columbian Enameling & Stamping Co., 306 U.S. 292, 300 (1939)). Moreover, when an

  agency has made predictions at the frontiers of science, a reviewing court must generally be at its

  most deferential. Baltimore Gas & Elec. Co. v. Nat. Res. Def. Council, Inc., 462 U.S. 87, 103

  (1983). Accordingly, the court’s scrutiny of an agency’s reasoning is especially narrow “in a

  technical area” within an agency’s special expertise. Elec. Power Supply Ass’n, 136 S. Ct. at 782.

          The court is also limited to reviewing claims that have been properly exhausted in the

  administrative process. In this case, that pertains to the public comment period EPA held during

  the rulemaking process. Nonetheless, exhaustion will not bar a claim when “the agency had the

  opportunity to consider the very argument pressed by the petitioner on judicial review.” Nat. Res.

  Def. Council, Inc. v. E.P.A., 824 F.2d 1146, 1151 (D.C. Cir. 1987) (en banc) (internal quotations

  omitted). This is consistent with the purpose of administrative exhaustion requirements, which “is

  to ensure that the agency is given the first opportunity to bring its expertise to bear on the resolution

  of a challenge to a rule.” Appalachian Power Co. v. E.P.A., 135 F.3d 791, 818 (D.C. Cir. 1998).

  See also Smith v. Berryhill, 139 S. Ct. 1765, 1779 (2019) (“a federal court generally goes astray if

  it decides a question that has been delegated to an agency if that agency has not first had a chance

  to address the question”); Nuclear Energy Inst., Inc. v. EPA, 373 F.3d 1251, 1290 (D.C. Cir. 2004)

  (“To preserve a legal or factual argument, we require its proponent to have given the agency a ‘fair

  opportunity’ to entertain it in the administrative forum before raising it in the judicial one.”).



                                          IV.     DISCUSSION

          A.      Subject Matter Jurisdiction


                                                     16
Case 1:17-cv-04843-ERK-RLM Document 85 Filed 07/17/20 Page 17 of 42 PageID #: 1983



         Before turning to Plaintiffs’ substantive challenges, EPA moves to dismiss Plaintiffs’

  claims under the MPRSA for lack of subject matter jurisdiction. EPA contends that because the

  MPRSA does not waive sovereign immunity, Plaintiffs are barred from bringing standalone claims

  under that statute. EPA is incorrect. “Sovereign immunity shields the United States from suit

  absent a consent to be sued that is ‘unequivocally expressed.’” United States v. Bormes, 568 U.S.

  6, 9–10 (2012) (quoting United States v. Nordic Village, Inc., 503 U.S. 30, 33–34 (1992)). The

  MPRSA provides that “any person may commence a civil suit on his own behalf to enjoin any

  person, including the United States and any other governmental instrumentality or agency (to the

  extent permitted by the eleventh amendment to the Constitution), who is alleged to be in violation

  of any prohibition, limitation, criterion, or permit[.]” 33 U.S.C. § 1415(g)(1). This constitutes an

  unambiguous waiver of sovereign immunity for purposes of Plaintiffs’ second, third, and fourth

  claims, each of which claim that EPA violated certain criteria promulgated under Sections 1412

  and 1413. See Town of Huntington v. Marsh, 859 F.2d at 1143. Thus, this court has jurisdiction to

  review Plaintiffs’ standalone MPRSA claims.

         In any event, as all parties agree, this court has subject matter jurisdiction over each of

  Plaintiffs’ claims under the APA. Indeed, it is axiomatic that the APA embodies a “basic

  presumption of judicial review,” Abbott Labs. v. Gardner, 387 U.S. 136, 140 (1967). See also

  Bowen v. Mich. Acad. of Family Physicians, 476 U.S. 667, 670 (1986) (In determining whether a

  suit can be brought under the APA, “[w]e begin with the strong presumption that Congress intends

  judicial review of administrative action.”). This “presumption may be rebutted only if the relevant

  statute precludes review, 5 U.S.C. § 701(a)(1), or if the action is “committed to agency discretion

  by law, § 701(a)(2).” Weyerhaeuser Co. v. U.S. Fish & Wildlife Serv., 139 S. Ct. 361, 370 (2018).

  Neither the MPRSA nor the CZMA triggers these exceptions. See Lincoln v. Vigil, 508 U.S. 182,




                                                  17
Case 1:17-cv-04843-ERK-RLM Document 85 Filed 07/17/20 Page 18 of 42 PageID #: 1984



  191–92 (1993) (judicial review is precluded where a standard of review would be impossible to

  devise).

         Although the APA does not itself confer subject matter jurisdiction, see Califano v.

  Sanders, 430 U.S. 99, 106–07 (1977), the Federal Question Statute, 28 U.S.C. § 1331, confers

  jurisdiction over a suit that “arises under” a “right of action” created by the APA. See Bowen v.

  Massachusetts, 487 U.S. 879, 891 n.16 (1988) (“[I]t is common ground that if review is proper

  under the APA, the District Court ha[s] jurisdiction under 28 USC § 1331.”); see also Sharkey v.

  Quarantillo, 541 F.3d 75, 83–84 (2d Cir. 2008) (same). Thus, “[t]he ‘right of action’ in such cases

  is expressly created by the [APA], which states that ‘final agency action for which there is no other

  adequate remedy in a court [is] subject to judicial review,’ at the behest of ‘[a] person ... adversely

  affected or aggrieved by agency action.’” Japan Whaling Ass’n v. Am. Cetacean So’y., 478 U.S.

  221, 230 n. 4, (1986) (quoting 5 U.S.C. §§ 702, 704). Here, Plaintiffs’ second, third, and fourth

  claims allege EPA disregarded its legal obligations under the MPRSA, and the agency’s decision-

  making process was otherwise arbitrary, capricious, or not in accordance with the law. Such claims

  are plainly within the ambit of the APA.

         B.      Plaintiffs’ Challenges to the Eastern Long Island Disposal Site

                 1.      Need for a New Site in the Eastern Sound

         Plaintiffs’ first allegation is that EPA failed to justify its determination that a new site was

  needed in the eastern Sound. Specifically, Plaintiffs allege EPA inflated the capacity needed in the

  Sound by: (1) unreasonably including sand that will be used for beach nourishment; (2)

  understating the remaining capacity at the Central Site by approximately 16 million cubic yards;

  and (3) unreasonably assuming that material dredged from the eastern Sound area could not be

  disposed of at a more distant, existing site, such as the Rhode Island site. ECF. No. 9, Amended

  Complaint ¶ 146. Plaintiffs now concede that the EPA did not underestimate disposal capacity at


                                                    18
Case 1:17-cv-04843-ERK-RLM Document 85 Filed 07/17/20 Page 19 of 42 PageID #: 1985



  the Central Site, but maintain their arguments regarding sand use and the Rhode Island Site. NY

  Reply Br. at 19. In response, EPA argues that as a threshold matter, neither the MPRSA nor the

  agency’s implementing regulations require EPA to justify the need for a new site with reference to

  capacity at existing sites. EPA Br. at 31. EPA further responds that it reasonably concluded that the

  eastern Sound’s disposal needs could only be serviced by a new site in the eastern Sound, rather

  than pre-existing sites farther afield.

                          a)      Obligations Under the MPRSA and EPA Regulations

          EPA is correct that the factors listed in MPRSA Section 1412(a) are not directly enforceable

  for purposes of showing a procedural defect in the agency’s designation process. As the D.C.

  Circuit has explained, EPA “is not required by any provision in the [MPRSA] to include in the

  criteria, in any literal sense, the evaluation factors listed in the [MPRSA] . . . Rather, [the agency]

  will have satisfied the requirements of [1412](a) by considering those factors, by taking them into

  account, when [] establish[ing] the criteria” under Sections 228.5 and 228.6. Nat’l Wildlife Fed’n

  v. Costle, 629 F.2d 118, 135 (D.C. Cir. 1980). In this regard, the MPRSA “gives unqualifiedly

  broad authority to the Administrator to weigh and consider the evaluation factors and, to the extent

  that he does so, the criteria he promulgates will ‘reflect’ the factors listed in the Act and the

  Convention. Id. at 132. Moreover, while the MPRSA directs EPA to consider “the need for

  proposed dumping” in establishing its criteria to designate disposal sites, 33 U.S.C. 1412(a)(A), it

  does not follow that EPA may only designate a new site upon a showing that existing sites lack

  capacity.

          Turning to EPA’s site designation criteria, EPA must consider of the “[t]ypes and quantities

  of wastes proposed to be disposed of[.]” 40 C.F.R. § 228.6. This criterion ensures that an

  assessment of dredging and disposal needs is baked into the designation process, and that the

  agency justifies each new site with reference to such needs. Furthermore, EPA has a separate


                                                    19
Case 1:17-cv-04843-ERK-RLM Document 85 Filed 07/17/20 Page 20 of 42 PageID #: 1986



  regulation, aptly titled “Need for Ocean Dumping,” that requires the need for disposal to be

  established before a dumping permit is awarded. 40 C.F.R. Part 227, Subpart C. At any rate, EPA

  did in fact consider dredging needs. Accordingly, the question is whether EPA’s determinations

  regarding the eastern Sound’s dredging needs were consistent with the “reasoned decisionmaking”

  mandated by the APA. See Motor Vehicle Mfrs. Ass’n, 463 U.S. at 52. To adjudicate that question,

  it is first helpful to consider why and how EPA used the ZSF in the designation process.

                         b)      The Zone of Siting Feasibility in the Eastern Sound

         EPA announced its ZSF for the eastern Sound at a January 2013 meeting, at which New

  York DOS and DEC representatives were present. Establishing the ZSF was a standard step in the

  designation process, outlined in EPA’s 1986 “Ocean Dumping Site Designation Delegation

  Handbook.” AR-A 061, Designation Handbook at 77. Following the Handbook and prior practice,

  EPA explained it would use the same ZSF that all parties had agreed was reasonable with respect

  to the Western and Central designation processes—25 nautical miles, measured from known

  dredging centers. FSEIS at 891. EPA noted that metric was chosen to incorporate what the agency

  had learned through the Corps’ analysis of dredging needs. Id.; Report of the Public Scoping

  Meetings at 222. EPA further justified the ZSF on the grounds that more distant sites would require

  longer, more expensive trips, increasing air pollution and elevating the risk of collisions and spills.

  EPA solicited objections to the ZSF, but no one, including Plaintiffs’ representatives, raised any. 3

  FSEIS at 891. It bears emphasizing that at this point, EPA was not determined to designate a site



  3
    New York argues that its current challenge to the ZSF was preserved by a statement made by
  Fishers Island resident Marguerite Purnell, asserting the ZSF was an “artificial construct.” FSEIS
  at 4222. Putting aside that New York never expressed this view, Ms. Purnell’s opinion did not
  require EPA to justify use of the ZSF, which the agency has never held out as a statutory or
  regulatory requirement. See Pub. Citizen, Inc. v. F.A.A., 988 F.2d 186, 197 (D.C. Cir. 1993)
  (comments must do more than state disagreement with an agency’s premise or conclusions).



                                                    20
Case 1:17-cv-04843-ERK-RLM Document 85 Filed 07/17/20 Page 21 of 42 PageID #: 1987



  in the eastern Sound. Instead, as part of EPA’s holistic approach to dredging across the entire

  Sound, and in tandem with the Corps’ work with respect to the DMMP, the agency had simply

  decided to compare the viability of disposing material from the eastern Site at various candidates

  across the Sound.

         EPA again memorialized its justification for the ZSF in its Draft Supplemental

  Environmental Impact Statement and Proposed Rule. See DSEIS at 98; see also AR-A 061 at 77.

  EPA highlighted that economic and environmental costs would be exacerbated by the inability of

  large barges to transport dredged material from many of the shallow, non-navigable areas that

  required dredging in the eastern Sound. See DSEIS at 98. Based on these considerations, EPA

  asserted that sites beyond the ZSF “would be economically and operationally infeasible.” Id. New

  York again voiced no objection. New York’s silence is particularly significant because it was clear

  that applying the ZSF ruled out the possibility that EPA would conclude that the Central, Western,

  and Rhode Island Sites were feasible alternatives to a site in the eastern Sound, regardless of their

  available capacity.

         Consistent with the above, EPA concluded that without a new site in the eastern Sound,

  dredging would either be blocked—endangering public safety, economic activity, recreation and

  national security could suffer—or dredging would proceed, causing significant environmental and

  economic problems. Critically, the Central Site and the Rhode Island Site are 34.7 nautical miles

  and 44.5 nautical miles from New London Harbor, respectively. The Western Site is even farther,

  approximately 59 nautical miles west of New London Harbor. 81 Fed. Reg. 87820–01, 87822 (Dec.

  6, 2016). EPA found that requiring dredging centers in the eastern Sound to transport their material

  to those sites “would likely render many dredging projects too expensive to conduct and needed

  dredging would not take place.” FSEIS at 45. See also 81 Fed. Reg. at 87822.




                                                   21
Case 1:17-cv-04843-ERK-RLM Document 85 Filed 07/17/20 Page 22 of 42 PageID #: 1988



         The record plainly supports that conclusion. The ferry, shipbuilding, and boating industries

  in the eastern Sound depend on occasional dredging of the area’s waterways to maintain the

  integrity of their routes. To that end, EPA received public comments stating that marinas on the

  Connecticut coastline have been essentially “choked off” by the lack of a nearby disposal site.

  Report of the Public Scoping Meetings at 77. The national security implications were even more

  stark. For example, the U.S. Navy Submarine Base is expected to generate 425,000 cubic yards of

  dredged material by 2025. The Corps estimated that disposal of that material at the Central Site

  would cost nearly $25 million, as opposed to less than $12 million at the Eastern Site. 81 Fed. Reg.

  at 87820-01. Disposal at the Western or Rhode Island Sites would be even more expensive in

  economic and environmental terms. It is unsurprising, therefore, that the U.S. Navy Submarine

  Base in New London, as well as Electric Boat, one of Connecticut’s largest employers and maker

  of the Navy’s Columbia class nuclear submarine, support designation of the Eastern Site. See

  Conn. Br. at 14-15. On this record, EPA has fulfilled its obligation to explain its reasoning, and the

  “court will not second-guess EPA’s analysis nor ‘undertake [its] own economic study.’” Nat’l

  Wildlife Fed’n v. E.P.A., 286 F.3d 554, 565 (D.C. Cir. 2002) (alteration in original) (citation

  omitted). Against this backdrop, I turn to the two specific defects Plaintiffs argue undermine EPA’s

  determination that a new site is needed in the eastern Sound.

                         c)      Beneficial Use of Dredged Sand

         Plaintiffs allege EPA undercounted the portion of dredged sand that would likely be

  eligible for beneficial uses such as beach replenishment. NY Br. at 45–47. This alleged defect

  relates to the updated estimate EPA requested from the Corps in response to comments from New

  York asserting the DMMP overestimated how much disposal capacity that the eastern Sound

  would need over the next 30 years. When New York made this same claim during the public

  comment period, EPA had two rebuttals. First, EPA reiterated that because the agency was


                                                   22
Case 1:17-cv-04843-ERK-RLM Document 85 Filed 07/17/20 Page 23 of 42 PageID #: 1989



  concerned with ensuring operationally and economically feasible disposal for material dredged in

  the eastern Sound, the relevant consideration was how much sand would be dredged from the

  eastern Sound, not the entire Sound. FSEIS at 3528–3531; 81 Fed. Reg. at 87825–27. Second,

  EPA explained that in view of the uncertainties inherent in a 30-year projection, and the costs of

  underestimating disposal needs, the agency had taken a conservative approach to protect against

  that contingency. Id. Nonetheless, in response to these comments by New York and others, EPA

  requested that the Corps take a closer look at the projected dredging disposal needs in the eastern

  Sound. See 81 Fed. Reg. 87822; FSEIS at 78, 3415; AR-A 074 at 2.

         The Corps’ updated analysis, produced in September 2016, concluded that a site with only

  20 million cubic yards would be sufficient:

         [T]he revised projected disposal capacity need of approximately 20 million cy is
         based on the need to accommodate approximately 12.5 million cy of suitable fine-
         grained sediment; 2.8 million cy from potential improvement (deepening) dredging
         projects; 1.8 million cy of shoal material resulting from extreme storm events; 1.1
         million cy of sand (recognizing that beach nourishment may not be a practicable
         alternative for all 9.1 million cy of the projected sand); and 160,000 cy for the
         excavation of Confined Aquatic Disposal cells (for material unsuitable for open-
         water disposal); for a total of 18,364,500 cy; and a bulking factor of approximately
         10 percent of the total, which brings the total to about 20 million cy.

  81 Fed. Reg. at 87824 (emphasis added). EPA reviewed the Corps’ updated projections and agreed

  that the eastern Sound could be serviced by a disposal site with 20 million cubic yards of capacity.

         New York correctly points out, and EPA concedes, that whereas the agency had previously

  reasoned that all dredged sand could require open-water disposal, the Corps’ September 2016

  update assumed that only 12% dredged sand would likely require open-water disposal. New York

  suggests that “[i]f this assumption were applied to the original Sound-wide projection used to

  project disposal capacity need not only for an Eastern Sound site, but for the Western and Central

  Sites, the projection of dredged material relied on in the Proposed Rule would drop from 49.6

  million cubic yards to 36.26 million cubic yards.” New York Reply at 16. According to New York,


                                                  23
Case 1:17-cv-04843-ERK-RLM Document 85 Filed 07/17/20 Page 24 of 42 PageID #: 1990



  EPA therefore took two different approaches to the same data point, rendering the designation

  process arbitrary and capricious. NY Br. at 45–57. New York is incorrect.

          EPA did not arbitrarily apply two different standards to the same data point at different

  times. Rather, EPA independently reviewed the Army Corps of Engineers’ updated projections—

  which EPA requested in response to New York’s concerns—and decided that based on those

  projections, the Eastern Site could be reduced from 22.6 to 20.2 million cubic yards. Without

  question, part of EPA’s rationale was its conclusion that most of the sand dredged from the eastern

  basin could likely be used for beneficial uses like beach re-nourishment. But EPA’s updated

  analysis was more refined than its initial review in other ways as well. For instance, it credited the

  Corps’ updated finding that storms and other extreme weather events could produce more sediment

  than the DMMP initially projected. 81 Fed. Reg. at 87822, 87825–26; FSEIS at 3521–23, 3528–

  29. In addition, EPA credited the Corps’ 10% volume bulking factor to more accurately account

  for how sediment behaves once dumped in an open-water site. See 81 Fed. Reg. at 87823–24;

  FSEIS at 3529–30; AR-A 074 at 7–8. At the same time, EPA realized that one million cubic yards

  of material projected to be dredged near Guilford could be omitted from the dredging needs

  estimate for eastern Long Island Sound because Guilford is located closer to the Central Site, and

  would likely be disposed of at that site, rather than the Eastern Site. FSEIS at 78; AR-A 074 at 3.

  Having responded to New York’s comments regarding the eastern Sound’s dredging needs, EPA

  was under no obligation to revisit its Sound-wide projection, which was not the basis for its

  determination that a new site was needed in the eastern Sound. See Friends of Capital Crescent

  Trail v. Fed. Transit Admin., 877 F.3d 1051, 1063 (D.C. Cir. 2017) (“Agencies need not reanalyze

  alternatives previously rejected, particularly when an earlier analysis of numerous reasonable

  alternatives was incorporated into the final analysis and the agency has considered and responded

  to public comment favoring other alternatives.”). Forcing EPA to update the estimated amount of


                                                   24
Case 1:17-cv-04843-ERK-RLM Document 85 Filed 07/17/20 Page 25 of 42 PageID #: 1991



  sand that may be beneficially repurposed Sound-wide “would be an idle and useless formality”

  without any impact on the Final Rule. Li v. I.N.S., 453 F.3d 129, 136–37 (2d Cir. 2006) (quoting

  NLRB v. Wyman–Gordon Co., 394 U.S. 759, 766 n.6 (1969)).

                         d)     The Rhode Island Site

         The second defect Plaintiffs allege with respect to EPA’s determination that a new site was

  needed in the eastern Sound is that EPA ignored the feasibility of relying on the Rhode Island

  Sound Disposal Site. 4 I have already agreed that EPA’s ZSF was reasonable and need not retread

  that territory here. Nonetheless, I address the arguments New York raises with respect to the Rhode

  Island Site specifically. First, New York argues EPA arbitrarily ignored the fact that the Rhode

  Island Site has previously been deemed a suitable option for disposal of dredged spoils from two

  portions of the Eastern Sound—Mystic Harbor and Little Narragansett Bay. Second, New York

  argues that EPA’s decision not to rely on the Rhode Island Sound Site was contrary to the agency’s

  own statement that it was designating the eastern Site to service, among other areas, Rhode Island’s

  waters. Both arguments are without merit.

         With respect to Mystic Harbor, the Corps estimated that federal maintenance and

  improvement projects will require dredging approximately 550,000 cubic yards of fine sediment

  suitable for open-water disposal over the next 30 years. DMMP at 5159. While Mystic Harbor is

  approximately seven nautical miles from the Eastern Site, it is considerably farther from the Rhode



  4
    New York’s first claim for relief alleges that EPA “excluded the possibility of disposing of any
  material from the eastern Sound at the Rhode Island Site, even though the Sound extends well into
  Rhode Island, and that site has ample remaining capacity and lies only 44 nautical miles from the
  New London Harbor dredging center.” Amended Complaint ¶ 146. While New York’s opening
  brief follows this argument, New York’s Reply appears to broaden this allegation to encompass
  the Central and Western Sites, in addition to the Rhode Island Site. See New York Reply at 26.
  Because the Complaint governs, and because the Central and Western Sites are addressed in the
  discussion of New York’s third claim, see infra at Section IV.B.3, my discussion here focuses on
  the Rhode Island Site.


                                                  25
Case 1:17-cv-04843-ERK-RLM Document 85 Filed 07/17/20 Page 26 of 42 PageID #: 1992



  Island Site. DMMP at 5242. Unsurprisingly, when the Corps compared the estimated cost of

  disposing sediment from Mystic Harbor at the New London Site against alternatives, the Rhode

  Island Site was not even among the 15 most feasible alternative sites in terms of cost and available

  capacity. DMMP at 242. (That same alternative site screening estimated that disposal at the Central

  and Western Sites would be more than two and three times as expensive as disposal at the New

  London Site, respectively.) This finding was consistent with the Corps’ estimate that disposing of

  sediment dredged from New London Harbor at the Central or Rhode Island Sound Sites would be

  2.7 times the cost of using the New London Site. Id. at 255. Similarly, the Corps’ analysis

  demonstrated that disposing of fine-grained material from Little Narragansett Bay at the Rhode

  Island Site would cost 77% more than at the New London Site. Id. at 239. Beyond Mystic Harbor

  and Little Narragansett Bay, the Corps’ analysis presents a clear picture that even though the Rhode

  Island Site has an estimated remaining capacity of 16.5 to 19.5 million cubic yards, it would be

  prohibitively expensive for federal and private dredgers in the eastern Sound. Id. at 164. As just

  one example, the Corps estimated that disposing of the 785,300 cubic yards of fine sediment from

  federal navigation maintenance projects in New London Harbor would be 269% more expensive

  at the Rhode Island Site. Id. at 576.

          Finally, EPA simply did not designate the Eastern Site to serve all of Rhode Island waters.

  Instead, EPA designated the Eastern Site to serve the eastern Sound, which includes a small portion

  of Rhode Island’s waters near Block Island Sound. See 81 Fed. Reg. at 24762; FSEIS at 63–64

  (Fig. 1-2), 73. In fact, EPA omitted projects from this small area in its estimates for eastern Sound

  dredging disposal needs precisely because dredging centers there would likely use the Rhode

  Island Site instead of the Eastern Site. See 81 Fed. Reg. at 24750; FSEIS at 102. For these reasons,

  Plaintiffs’ first claim fails.

                   2.      Interference with Shipping and Navigation


                                                   26
Case 1:17-cv-04843-ERK-RLM Document 85 Filed 07/17/20 Page 27 of 42 PageID #: 1993



         Plaintiffs’ second claim is that EPA failed to consider vessel traffic across the Eastern Site,

  and Cross Sound Ferry’s route between New London and Orient Point in particular. Plaintiffs

  allege that EPA failed to respond to this same concern during the public comment period, and that

  these defects violated EPA’s obligation to apply certain general and specific criteria related to

  navigation, Sections 228.5(a) and 228.6(a)(8). See NY Br. at 50. Under Section 228.5(a), “[t]he

  dumping of materials into the ocean will be permitted only at sites or in areas selected to minimize

  the interference of disposal activities with other activities in the marine environment, particularly

  avoiding areas of existing fisheries or shellfisheries, and regions of heavy commercial or

  recreational navigation.” 40 C.F.R. § 228.5(a). 5 Next, under Section 228.6(a)(8), EPA is required

  to consider a proposed site’s potential “[i]nterference with shipping, fishing, recreation, mineral

  extraction, desalination, fish and shellfish culture, areas of special scientific importance and other

  legitimate uses of the ocean.” Id. § 228.6(a)(8).

         EPA’s Final Rule argues the site satisfies provisions for five reasons: (1) the site is not

  located in shipping lanes or any other region of heavy commercial or recreational navigation; (2)

  the site is not located in an area that is important for commercial or recreational fishing or shellfish

  harvesting; (3) use of the site would have minimal potential for interfering with other existing or

  ongoing uses of the marine environment in and or around the ELDS, including lobster harvesting

  or fishing activities; (4) the adjacent, and now closed, NLDS has been used for dredged material

  disposal for many years and activity there has not significantly interfered with the uses identified




  5
    New York and EPA disagree about whether Section 228.5(a) requires that the EPA “avoid”
  regions of heavy commercial or recreational navigation, or whether it merely requires the agency
  to select sites “to minimize the interference with” those regions. But to the extent the provision is
  ambiguous, this court defers to EPA’s reasonable interpretation in view of the fact that the agency
  “conduct[ed] factual investigations . . . consult[ed] with affected parties, [and] consider[ed] how
  their experts have handled similar issues over the long course of administering a regulatory
  program.” Kisor v. Wilkie, 139 S. Ct. 2400, 2413 (2019) (plurality opinion).

                                                      27
Case 1:17-cv-04843-ERK-RLM Document 85 Filed 07/17/20 Page 28 of 42 PageID #: 1994



  in this regulation, but mariners in the area are accustomated to dealing with the presence of a

  dredged material disposal site; and (5) time-of-year restrictions imposed to protect fishery

  resources will typically limit dredged material disposal activities to the months of October through

  April, thus further minimizing any possibility of interference with the various maritime activities

  in the area. 81 Fed. Reg. at 87833.

         The record plainly demonstrates that the designation of the Eastern Site comports with

  EPA’s navigation-related regulatory criteria. Notably, although New York insists the site will

  threaten Cross Sound Ferry’s route between New London and Orient Point, Cross Sound itself has

  filed an amicus brief—along with nearly a dozen other ferry and boating operators—rejecting that

  exact argument as “entirely false.” ECF No. 78, Ferry Br. at 17. As Cross Sound states, “[f]erries

  are not confined to a discrete specific route, but rather operate in a three-mile area when travelling

  between Connecticut and New York, the exact route being different for every crossing depending

  on a variety of factors including weather conditions, visibility, sea state, state and magnitude of

  tide and current, and marine traffic conditions.” Id. at 17–18 (emphasis added). Thus, any given

  ferry can adjust its route in the unlikely event that a scow is operating in its path. In fact, Cross

  Sound’s ferries never experienced any problems from the use of the New London Disposal Site,

  and there is no reason to expect the Eastern Site will present distinct challenges. Id. at 18.

         Cross Sound and other navigation companies made their support for the Eastern Site known

  from the beginning of EPA’s scoping and screening process. At an initial public scoping meeting,

  the representative of Cross Sound and other ferry companies commented:

         Economically, if dredging projects are to occur in Eastern Connecticut and there is
         not an Eastern Long Island Sound disposal area, those dredge spoils have to be
         towed to either the Central Long Island Sound disposal site or the Western Long
         Island Sound disposal site. The cost of that additional towing can more than double
         the cost of the dredging. That is the economic impact. The environmental impact of
         towing those dredge spoils across Long Island Sound can be measured in air quality
         impacts. To tow those dredge spoils a tug has to tow that scow. That tug burns diesel
         fuel. The amount of diesel fuel that it takes to tow a scow from Eastern Connecticut

                                                   28
Case 1:17-cv-04843-ERK-RLM Document 85 Filed 07/17/20 Page 29 of 42 PageID #: 1995



         to these disposal sites, as compared to towing them right to an Eastern Long Island
         Sound disposal site, is significant.

  Report of the Public Scoping Meetings at 76. 6 No one contested this comment or its clear

  implications regarding the need for a site in the eastern Sound. Thus, there is no evidence that

  EPA’s determination that the Eastern Site would not interfere with such navigation was a “post

  hoc” or “convenient litigating position.” Christopher v. SmithKline Beecham Corp., 567 U.S. 142,

  155 (2012) (quotation omitted). To the contrary, EPA’s position is supported by multiple reliable

  sources, including Cross Sound itself.

         Ignoring this evidence, New York focuses on a single map (the “Density Map”) EPA used

  in public meetings in 2013, which New York argues misled the agency’s consideration of

  navigation near the Eastern Site. New York asserts the Density Map misrepresented that data from

  2009 was from 2012, and, separately, undercounted vessel traffic in the vicinity of the Eastern Site.

  NY MSJ at 52-59. These arguments are without merit.

         When EPA presented the Density Map in May 2013, the agency accompanied the map with

  a note stating, “[t]he density grid was created using tracklines that were generated from the 2009

  United States Automatic Identification System Database; the data grids represent only 339 days in

  2009.” FSEIS at 990. The meeting’s attendees, including representatives from NY DOS, were on

  clear notice that the map was based on 2009 data, and made no objections or comments demanding

  more current information. EPA Br. at 56. Next, while the Density Map was used in the May 2013

  to convey a snapshot of traffic patterns, it was not the basis for EPA’s determination that the

  Eastern Site would accommodate regional navigation pursuant to the criteria under Sections 228.5

  and 228.6. Indeed, in support of that conclusion, EPA relied on an array of sources, including more



  6
   Wronowski made these same points in a contemporaneous letter submitted to the EPA. AR-A 105
  at 2.


                                                   29
Case 1:17-cv-04843-ERK-RLM Document 85 Filed 07/17/20 Page 30 of 42 PageID #: 1996



  current data provided by the Corps, the Coast Guard, and the ferry operators themselves. EPA Br.

  at 59–60. New York has not shown how EPA’s reliance on these sources, much less the agency’s

  conclusion that the Eastern Site posed no threat to navigation in the site’s vicinity, was

  unreasonable. See Baltimore Gas, 462 U.S. at 103.

         Finally, Plaintiffs have no answer to EPA’s argument that time-of-year restrictions will

  ensure that scows will not interfere with navigation. These restrictions will limit dredge disposal

  at the Eastern Site to October through April, when ferry traffic is considerably lower. And during

  these months, notice will be provided to mariners in the area when disposal occurs. Combined with

  the fact that the shallowest disposal depth permitted at a designated site would be 59 feet, there is

  no reason to expect that the disposal site will present navigational challenges to the eastern Sound’s

  boating and shipping communities. 81 Fed. Reg. at 87833; FSEIS at 43. On these facts, Plaintiffs’

  second claim is without merit.

                 3.      EPA’s Consideration of Previously Used Disposal Sites

         Plaintiffs’ third claim is that designation of the Eastern Site violated the MPRSA and was

  arbitrary and capricious because “it was feasible to designate the historically used Niantic Bay

  Site, or use the designated Western, Central, and Rhode Island Sites.” Amended Complaint ¶¶

  48–49. Here, New York does not press its claim that EPA should have designated the Niantic Bay

  Disposal Site, but continues to assert that EPA arbitrarily excluded the Rhode Island Site from

  consideration. 7 New York further argues that the agency disingenuously labeled the Eastern Site

  as a historically used site insofar as it incorporated a portion of the NLDS.


  7
    EPA’s April 2016 Proposed Rule indicated that EPA was considering the possibility of
  designating one or two additional dredged material disposal site alternatives within the ZSF—the
  Niantic Bay Disposal Site (“NBDS”) and the Cornfield Shoals Disposal Site (“CSDS”). See 81
  Fed. Reg. 24748, 24749. EPA considered designated these sites, individually or together, as either
  a substitute for, or a complement to, the Eastern Site. But EPA determined they were less suitable
  than the Eastern Site for a variety of reasons. Indeed, the public comment period elicited adamant
  opposition to designating the Niantic Bay Site. See FSEIS at 3699.

                                                   30
Case 1:17-cv-04843-ERK-RLM Document 85 Filed 07/17/20 Page 31 of 42 PageID #: 1997



         EPA responds first by reiterating that it was not feasible to designate the Western, Central,

  or Rhode Island Sites for disposal of material dredged in the eastern Sound. I agreed with EPA’s

  reasoning to that effect with respect to Plaintiffs’ first claim and do so again here. Next, EPA

  responds that this claim must fail because there is no requirement to designate available historically

  used sites. EPA is correct on this point as well.

         Contrary to what Plaintiffs suggest, EPA’s site selection criteria do not require the agency

  to designate historically used sites with remaining capacity regardless of other considerations. One

  of EPA’s general site selection criterion is that the agency “will, wherever feasible, designate ocean

  dumping sites beyond the edge of the continental shelf and other such sites that have been

  historically used.” 8 40 C.F.R. § 228.5(e). New York emphasizes the word “will,” New York Br. 68,

  suggesting the provision constitutes a mandate, even though “will” is immediately qualified by the

  phrase “wherever feasible.” New York argues that in interpreting feasibility under Section

  228.5(e), EPA overemphasized economic cost, pointing to the following passage from EPA’s 1986

  Ocean Dumping Site Designation Delegation Handbook:

         The distance from the dredge area to dump site affects the costs of ocean disposal
         operations. However, cost of disposal cannot be the main consideration used for
         locating a site. Alternate siting at greater distances from the dredging area must be
         considered when they offer environmental benefits at reasonable increases in costs.

  AR-A-061, Designation Handbook at 77. New York argues that particularly in light of prior

  instances of eastern Sound dredging centers shipping material to the Central and Western Sites, 9

  EPA arbitrarily ruled out relying on these sites in the future.



  8
   EPA determined that because the continental shelf lies as far from the eastern Sound dredging
  centers as the WLDS, CLDS, and RISDS, a site there would be similarly impractical. FSEIS at 45.
  9
    I observe that prior disposal of certain eastern Sound material at the Central and Western Sites
  indicates nothing about whether other projects were stalled or cancelled, let alone whether those
  sites are viable options going forward.


                                                      31
Case 1:17-cv-04843-ERK-RLM Document 85 Filed 07/17/20 Page 32 of 42 PageID #: 1998



         But New York’s reliance on the Designation Handbook is misplaced. In a nearby passage,

  the Handbook also states that “[f]or new sites, the best site will be selected, with the best site being

  defined as the candidate site that has the least adverse environmental impact at acceptable

  economic cost.” Id. at 60 (emphasis added). Read in its entirety, the Designation Handbook

  supports EPA’s holistic approach to its regulatory criteria. As explained above, see supra at

  Section IV.B.1, these considerations reasonably supported EPA’s conclusion that “candidate

  disposal sites more than 25 nautical miles (nmi) (46 km) from a dredging center in the eastern

  Long Island Sound were determined to be neither economically nor operationally feasible.” DSEIS

  at 98. See also 81 Fed. Reg. at 24749–50, 24762. Incidentally, the only way EPA could have come

  to a different conclusion would have been to ignore the dredging needs of eastern Sound

  communities.

         Turning to the historically-used sites within the ZSF, New York’s claim is difficult to square

  with the fact that EPA shifted the Eastern Site westward precisely because New York objected to

  adding dredged material to the existing New London Site. EPA Response to New York Objection

  at 15. After New York made this objection:

         EPA decided to shift the boundaries of the ELDS to the west so that the site would
         be entirely outside of the submarine transit corridor into the Thames River, the
         existing [New London Disposal Site], and New York state waters, as well as farther
         from Fishers Island . . . EPA also adjusted the boundaries of the ELDS to exclude
         two hard-bottom areas that have the potential to provide relatively more valuable
         marine habitat. These modifications to the site boundaries reduced the area of the
         ELDS from two square nautical miles (nmi2) to approximately a.3 nmi2), and the
         capacity of the site from approximately 27 mcy to 20 mcy.

  Id. In addition, EPA’s exclusion of certain portions of the New London Site aimed to protect

  sensitive lobster habitat close to Fishers Island. 81 Fed. Reg. at 87833, 87838.

         In sum, EPA properly balanced the preference for historic sites against the other general

  and specific criteria enumerated in Sections 228.5 and 228.6, which reflect the full range of

  environmental values embedded in the MPRSA. 81 Fed. Reg. 87822–23.

                                                    32
Case 1:17-cv-04843-ERK-RLM Document 85 Filed 07/17/20 Page 33 of 42 PageID #: 1999



                 4.      EPA’s Consideration of Non-Federal Projects Under 25,000 cy

         Plaintiffs’ fourth claim is that EPA’s failure to consider the environmental impacts of

  dredged materials exempt from MPRSA standards rendered the designation of the Eastern Site

  procedurally flawed. NY Br. at 69. Specifically, Plaintiffs assert EPA ignored dredged material that

  will be sourced from non-federal projects of less than 25,000 cubic yards, triggering only the

  testing standards of the Clean Water Act, and not the MPRSA standards that govern disposal of all

  projects over 25,000 cubic yards. Plaintiffs further insist that due to this lapse in EPA’s in decision-

  making there is a “very real possibility that millions of cubic yards of dredge spoils destined for

  the Eastern Site will be screened for suitability under the Clean Water Act, not the [MPRSA].” Id.

  at 70. Finally, Plaintiffs argue that EPA’s alleged failure to account for the smaller non-federal

  projects undermines EPA’s “assumption” that all dredged material dumped at the Eastern Site will

  meet the standards of the MPRSA. Id.

         Southold Commissioner Scott Russell raised the substance of this claim in a public hearing

  on May 25, 2016. Russell asked three questions: (1) what is the sampling protocol of the sediments

  from non-Federal facilities; (2) how do the Federal and non-Federal sediment testing protocols

  compare to each other; and (3) what are the quality control measures on testing of non-Federal

  projects? FSEIS at 3696. Russell also submitted written comments and questions on behalf of

  Southold.

         EPA responded to Southold’s comments, and explained the overlapping regulatory

  structures of the CWA and MPRSA as follows:

         The commenter asks if the protocols are the same for non-federal and federal
         projects. . . [and] expresses concern that material from smaller non-federal dredging
         projects might still be placed in open water with management steps under Section
         404 of the Clean Water Act (CWA), despite the material’s potential to cause
         adverse impacts. In addition, [he] is concerned that non-federal projects may be
         “segmented” into smaller projects involving 25,000 cubic yards or less in order to
         remain below the qualifying threshold for the MPRSA and to avoid addressing the
         cumulative adverse impacts of multiple events . . . The evaluation of dredged

                                                    33
Case 1:17-cv-04843-ERK-RLM Document 85 Filed 07/17/20 Page 34 of 42 PageID #: 2000



         material proposed for open-water disposal is governed by the requirements of
         USEPA’s sediment quality criteria regulations found at 40 CFR Part 227 as well as
         a set of memoranda or “manuals” developed under the regulation to provide more
         detailed guidance . . . The manuals provide national technical guidance for
         determining the suitability of dredged material for disposal in ocean and inland
         waters through physical, chemical, and biological evaluations. The manuals
         recommend standardized testing procedures and, among other things, provide
         guidance on choosing appropriate test organisms for bioassay testing . . . In
         addition, the Regional Implementation Manual (RIM), consistent with the Green
         Book and the Inland Testing Manual, provides specific testing and evaluation
         methods for dredging projects in New England and outlines the USEPA and
         USACE coordination process.

  FSEIS at 3550–3553. Plaintiffs’ claim that EPA failed to consider the disparate testing regimes

  under the CWA is impossible to square with EPA’s response to Southold’s comments.

         There is no basis for New York’s claim that EPA’s treatment of potential small, non-federal

  dredging was procedurally defective. Under the Ambro Amendment, it is clear that the MPRSA

  applies to the dumping of dredged material by federal agencies, or by private parties dumping

  more than 25,000 cubic yards of dredged material. But it is equally clear that Congress left testing

  of sediment proposed through smaller, non-federal projects to the regulatory framework of the

  Clean Water Act. That is not to say that Congress failed to consider small non-federal projects. To

  the contrary, Representative Ambro himself noted that federal projects and private operations

  dredging more than 25,000 cubic yards comprised the overwhelming majority of dredging activity

  in the Sound. Town of Huntington, 859 F.2d at 1139 (citing 126 Cong. Rec. H34063 (Dec. 13,

  1980) (remarks of Rep. Ambro)). Thus, to the extent the MPRSA may demand more stringent

  testing than the CWA, that is “because federal law makes it so.” Conn. Br. at at 33. EPA simply

  enforced the mandatory limits of federal law, which in general mean “that disposal in the Long

  Island Sound is controlled by more stringent standards than apply to dredged material disposal

  anywhere else.” Id. To the extent New York disagrees with the scope of the MPRSA, such

  disagreement does not constitute a viable legal claim.



                                                  34
Case 1:17-cv-04843-ERK-RLM Document 85 Filed 07/17/20 Page 35 of 42 PageID #: 2001



         Moreover, throughout the screening and designation process, EPA repeatedly pointed out

  that Section 404 of the Clean Water Act would cover disposal of dredged material from smaller

  non-federal projects. Plaintiffs offer no substantive attack on the Clean Water Act’s testing

  standards, other than to say they are deficient because they are less stringent than those under

  MPRSA. New York also overlooks the permitting process’s gatekeeping function. Section 1344(b)

  of the CWA directs the Corps to issue permits for discharges of dredged or fill material based on

  the application of EPA guidelines, published at 40 C.F.R. Part 230. These guidelines establish that:

  (1) no discharge will be permitted if “there is a practicable alternative to the proposed discharge

  which would have less adverse impact on the aquatic ecosystems, so long as the alternative does

  not have other significant adverse environmental consequences,” 40 C.F.R. § 230.10(a); and (2)

  “no discharge . . . shall be permitted which will cause or contribute to significant degradation of

  the waters of the United States.” Id. § 230.10(c). Thus, under both the MPRSA and CWA, disposal

  cannot take place until a project-specific review has been conducted and the required permit or

  authorization has been issued. And as New York concedes, EPA consults “the highly technical

  EPA/Army Corps Regional Implementation Manual for the Evaluation of Dredged Materials

  Proposed for Disposal in New England Waters, a 2004 agency guidance manual,” when making

  such decisions. NY Br. at 77; AR-A-208. On this record, it is unclear what else EPA could have

  done beyond explaining the regulatory framework related to sediment testing and incorporating

  the Regional Implementation Manual’s protocols into its decision-making process. Indeed, New

  York concurred in site use restrictions for the Central and Western Sites that recognized the Ambro

  Amendment’s scope and limitations. 40 C.F.R. §§ 228.15(b)(4)(vi), 228.15(b)(5)(vi).

         Finally, Plaintiffs’ concerns about segmentation and cumulative impacts are premature.

  Permit actions under Section 404 of the CWA trigger NEPA review, providing opportunities to

  raise these exact issues. DSEIS at 58. To the extent segmentation of non-federal projects poses a


                                                  35
Case 1:17-cv-04843-ERK-RLM Document 85 Filed 07/17/20 Page 36 of 42 PageID #: 2002



  hypothetical risk, the courts stand ready to guard against such gamesmanship if and when it arises.

  See Town of Huntington, 859 F.2d at 1140 (voicing “serious doubts as to whether the Corps should

  have considered the [dredging] Applicants separately” where the total yardage of waste collected

  among them would exceed 25,000 cubic yards). Until that juncture, Plaintiffs cannot complain that

  EPA abided by the applicable statutory scheme. Pub. Citizen, Inc., 988 F.2d at 197 (D.C. Cir. 1993)

  (agencies need not respond to comments raising speculative problems).

          C.     Southold’s Additional APA Arguments

          In addition to joining New York’s claims, Southold argues EPA arbitrarily and capriciously

  failed to respond to certain comments submitted by Town Supervisor Russell, Fishers Island

  resident Marguerite Purnell, and the Fishers Island Conservancy. An agency “need not address

  every comment, but it must respond in a reasoned manner to those that raise significant

  problems.” City of Waukesha v. E.P.A., 320 F.3d 228, 257 (D.C. Cir. 2003) (quoting Reytblatt v.

  Nuclear Regulatory Comm’n, 105 F.3d 715, 722 (D.C. Cir. 1997)). Thus, when a public comment

  raises a major substantive concern, an agency’s failure to respond can render a decision arbitrary

  and capricious. Sierra Club v. E.P.A., 863 F.3d 834, 838 (D.C. Cir. 2017). I have reviewed the

  record in detail and disagree with Southold’s claims. EPA sufficiently responded to each of the

  comments and objections raised by Southold, Purnell, and Fishers Island. Many of the concerns

  Southold raises echo points dealt with above, and I need not retread that territory here. Nonetheless,

  to the extent Southold’s claims raise distinct points, I briefly discuss why they are without merit

  here.

          First, EPA explained why the site management plan for the Eastern Site does not include

  an in-depth overview of remediation protocols. Southold asked EPA whether EPA’s economic

  analysis included potential remediation and bonding costs, and whether the agency was going to

  include remediation plans in its rule designating the Eastern Site. EPA squarely responded to these


                                                   36
Case 1:17-cv-04843-ERK-RLM Document 85 Filed 07/17/20 Page 37 of 42 PageID #: 2003



  questions, explaining that while remediation and bonding were outside the scope of designation,

  the site’s management plan would include protocols for discerning whether post-disposal

  remediation may be needed, and what form such remediation could take. This answer fulfilled

  EPA’s obligations under the APA. See Cement Kiln Recycling Coal. v. E.P.A., 493 F.3d 207, 225–

  26 (D.C. Cir. 2007).

         Second, EPA sufficiently addressed Southold’s concerns regarding EPA’s reliance on

  testing manuals from the 1990s. EPA explained that “regardless of their age, these manuals

  continue to be relied upon and are scientifically valid and protective of the environment.” EPA Br.

  at 94. Southold has failed to explain why the age of these manuals renders the agency’s reliance

  upon them defective, or which resources the agency should have consulted in their place.

         Third, EPA thoroughly responded to concerns—raised by Southold, Ms. Purnell, and the

  Fisher Island Conservancy—regarding the potential cumulative effects of toxic sediment disposal

  at the Eastern Site. As a general matter, EPA responded that “sediment quality criteria regulations

  found at 40 CFR Part 227 will preclude the placement of toxic material” at the Eastern Site. FSEIS

  at 3553. EPA further explained that “[t]oxicity tests are conducted on benthic organisms and risk

  assessments are conducted using lobster, fish, clam, and worm data, and this work supports the

  designation of the ELDS.” Id. The FSEIS also discusses how Eastern Site will not adversely impact

  benthic organisms, lobsters, fish, or clams because the site is not home to substantial populations

  of those species. Indeed, EPA excluded preferred lobster habitats from the final Eastern Site, which

  has a flat and sandy bottom, without the structures that support diverse fish and shellfish

  populations. 81 Fed. Reg. at 87824.

         Fourth, EPA sufficiently responded to concerns raised by the Fishers Island Conservancy

  regarding the possible dispersion of contaminated sediment during the disposal process.

  Specifically, a representative of the Conservancy asserted that disposal of sediment in the shallow


                                                  37
Case 1:17-cv-04843-ERK-RLM Document 85 Filed 07/17/20 Page 38 of 42 PageID #: 2004



  waters near Fishers Island would lead to an unacceptable risk of contaminants dispersing into the

  water column before reaching the seafloor. Southold Br. at 49. Again, EPA explained that the

  permitting and testing processes would effectively screen out toxic sediments in dredged material.

  See FSEIS at 50, 52-55, 61, 3518–19. And more specifically, EPA determined that “99-100 percent

  of sand, silt, and clumps would reach the seafloor under both mean and high flow conditions.

  Under high flow conditions, 83 percent of the clay would reach the seafloor during disposal

  operations, while 96 percent of the clay would reach the seafloor under man flow conditions.” Id.

  at 3549. EPA’s analysis also demonstrated that precisely because the Eastern Site is relatively

  shallow, it contains less essential fish habitat than the (deeper) previously-used sites in the eastern

  Sound. See AR-15, Essential Fish Habitat Assessment. In addition, the two endangered fish who

  have been found in the vicinity of the Eastern Site, the shortnose sturgeon and the Atlantic

  sturgeon, are highly mobile species that are not expected to be impacted by occasional disposal

  activities. AR-16, Draft Eastern Site SMMP at 27. Finally, EPA explained that after each disposal,

  the Corps compares the conditions of the seafloor to pre-disposal conditions, ensuring the Corps

  learns how much material was dispersed in the process. Id. Southold offers no explanation for how

  this process is deficient. For these reasons, Southold’s claims are without merit.

         D.      Plaintiffs’ CZMA Claims

         The last claim in this action is that EPA’s designation of the Eastern Site violated the APA

  because the designation of the Eastern Site was “not in accordance” with the CZMA, which is to

  say it was not “carried out in a manner which is consistent to the maximum extent practicable with

  the enforceable policies” of New York’s federally-approved coastal management program.

  Amended Complaint ¶¶ 173-77.

         NOAA regulations under the CZMA explain that:

         An enforceable policy shall contain standards of sufficient specificity to guide
         public and private uses. Enforceable policies need not establish detailed criteria

                                                    38
Case 1:17-cv-04843-ERK-RLM Document 85 Filed 07/17/20 Page 39 of 42 PageID #: 2005



         such that a proponent of an activity could determine the consistency of an activity
         without interaction with the State agency. State agencies may identify management
         measures which are based on enforceable policies, and, if implemented, would
         allow the activity to be conducted consistent with the enforceable policies of the
         program.

  15 C.F.R. § 930.11(h).

         Under the CZMA, all federal agency activities that affect a land or water use or natural

  resource in a coastal zone must be “carried out in a manner which is consistent to the maximum

  extent practicable with the enforceable policies” of any state coastal management program which

  encompasses that coastal zone and which has been approved by the U.S. Secretary of Commerce.

  16 U.S.C. § 1456(c)(1)(A). While long-term site designation does not itself permit the disposal of

  any material, such disposal—and its secondary effects on coastal uses—is an “indirect” effect that

  triggers CZMA obligations under Department of Commerce regulations. 15 C.F.R. § 930.11(g).

         There is no dispute EPA met its procedural obligations to determine whether the Eastern

  Site was consistent to the maximum extent practicable with both New York’s CMP and Long

  Island’s WRP. Consistent with CZMA § 307(c), in July 2016, shortly after EPA and New York

  came to an agreement that the designation of the Western and Central Sites was consistent with

  New York’s CMP, EPA delivered its 50-page consistency determination to the NY DOS. AR-18.

  New York responded with its objections on October 3, 2016, and EPA responded to those

  objections in a 59-page letter dated November 4, 2016. Although EPA’s response expressly noted

  that the agency had adjusted the Eastern Site in a good-faith effort to ameliorate New York’s

  concerns, New York apparently did not reply one way or another to the agency’s subsequent

  outreach.

         Here, Plaintiffs renew many of the arguments raised in New York’s objections, and allege

  the designation process for the Eastern Site was inconsistent with the following five policies:

  Policy 5 of the Long Island Sound and Southold Programs, to Protect and Improve Water Quality


                                                 39
Case 1:17-cv-04843-ERK-RLM Document 85 Filed 07/17/20 Page 40 of 42 PageID #: 2006



  and Supply; Policy 6 of the Long Island Sound and Southold Programs, to Protect and Restore the

  Quality of Function of the Ecosystem; Policy 8 of both Programs, to Minimize Environmental

  Degradation from Solid Waste and Hazardous Substances and Wastes; Policy 10 of both Programs,

  to Protect Water-Dependent Uses; and Policy 11 of both Programs, to Promote the Sustainable

  Use of Living Marine Resources.

         As a general matter, New York is correct that its CZMA claim is adjudicated under a

  different standard than its MPRSA claims, and in theory, neither is dispositive of the other.

  Nonetheless, New York rests its CZMA claim largely on the “same conduct and actions upon which

  New York’s first four claims for relief” are based. NY Br. at 84. I rejected those claims above and

  reject the same arguments here. Proceeding from that baseline, New York has not offered any

  additional viable explanations for how EPA’s designation of the Eastern Site is inconsistent with

  New York, Long Island, or Southold’s Programs. This is especially significant in light of

  regulations requiring that “enforceable policies” “contain standards of sufficient specificity to

  guide public and private uses.” 15 C.F.R. § 930.11(h). In the absence of such standards, accepting

  New York’s view of what constitutes a violation of their policies would effectively transform their

  coastal programs into a veto over otherwise lawful agency actions.

         In addition, New York’s repeated assertion that the previously unused portion of the Eastern

  Site represents an “unwarranted expansion” of the New London Site that may adversely affect

  environmental conditions is without merit. NY Br. at 84–88. Throughout the designation process,

  EPA emphasized its view that the historically used portion of the NLDS, combined with the new

  NL-Wa and NL-Wb areas, would constitute a suitable disposal site precisely because it is a

  containment site, from which disposed material will not depart. EPA supported this position with

  a series of studies looking at the stability of sediment in the water column and near the seafloor.




                                                  40
Case 1:17-cv-04843-ERK-RLM Document 85 Filed 07/17/20 Page 41 of 42 PageID #: 2007



  See, e.g., AR-10 (FSEIS App. C, Physical Oceanography Study). Likewise, as the FSEIS points

  out:

         concerns about the disposal of toxic sediments at the NLDS and other Long Island
         Sound disposal sites also have been addressed by the [Corps]’s Disposal Area
         Monitoring System (DAMOS), which has collected data at these sites since the late
         1970s. The program has generated over 200 detailed reports addressing questions
         and concerns related to placement of dredged material in the Sound. These reports
         indicate that toxic sediments are not being placed at open-water disposal sites.
         Moreover, sequential surveys of biological conditions at sites following the
         placement of dredged material consistently show a rapid recovery of the benthic
         community to that of the surrounding habitat outside the disposal sites. Monitoring
         at the NLDS has verified that past management practices have been successful in
         adequately controlling any potential adverse impacts to water quality and benthic
         habitat. With the nearly 40-year record of surveys, these investigations also have
         also demonstrated long-term stability of the mounds at all three containment sites
         in Long Island Sound (i.e., WLDS, CLDS, and NLDS).

  FSEIS at 3519 (response to comment 2).

         Finally, New York was directly involved in the development of the site use restrictions for

  the Central and Western Sites and concurred that they were satisfactory under the New York CMP.

  Plaintiffs offer no good explanation for why those same restrictions are all of a sudden violative in

  the context of the Eastern Site. Meanwhile, EPA has explained that the uniformity of site

  restrictions across the entire Sound will contribute to providing “a rational predictable, and

  consistent regulatory regime to the public.” EPA Response to New York Objection at 16.

         On this record, there is no doubt that EPA’s consistency determination “was the result of a

  thorough and reasonable analysis of the relevant factors and different alternatives

  available.” Matter of Defend H20 v. Town Bd. of the Town of E. Hampton, 147 F. Supp. 3d 80, 111

  (E.D.N.Y. 2015). See also Karpova v. Snow, 497 F.3d 262, 268 (2d Cir.2007) (“[S]o long as the

  agency examines the relevant data and has set out a satisfactory explanation including a rational

  connection between the facts found and the choice made, a reviewing court will uphold the agency

  action, even a decision that is not perfectly clear, provided the agency’s path to its conclusion may

  reasonably be discerned.”).

                                                   41
Case 1:17-cv-04843-ERK-RLM Document 85 Filed 07/17/20 Page 42 of 42 PageID #: 2008



                                           CONCLUSION

         So long as there are practical limits to the beneficial uses of dredged material, there will be

  fierce disputes over where such material goes. In adjudicating this particular dispute, I neither

  endorse the practice of open-water disposal, nor discourage EPA from pursuing more

  environmentally sustainable alternatives. See Dep’t of Homeland Sec. v. Regents of the Univ. of

  California, 140 S. Ct. 1891, 1916 (2020). Instead, I simply conclude that, in designating the

  Eastern Site, EPA based its findings on substantial evidence, and followed the agency’s obligations

  under the law. See Jewell, 815 F.3d at 9. For these reasons, Plaintiffs’ and Plaintiffs-Intervenors’

  motions for summary judgment are denied, and Defendants’ and Defendant-Intervenor’s cross-

  motions for summary judgment are granted.



                                                                SO ORDERED.

                                                                Edward R. Korman
  Brooklyn, New York                                            Edward R. Korman
  July 17, 2020                                                 United States District Judge




                                                   42
